UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21556 Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 1-312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2014 Date of reporting period:October 31, 2014 Item 1. Reports to Stockholders. MicroCap Opportunities Fund Ultra MicroCap Fund Low Priced Stock Fund Annual Report October 31, 2014 The PERRITT MICROCAP OPPORTUNITIES FUND will, under normal circumstances, invest at least 80% of its net assets in a diversified portfolio of common stocks of United States companies that at the time of initial purchase have a market capitalization (equity market value) that is below $500 million (referred to as “microcap” companies).The Fund seeks to invest in microcap companies that have demonstrated above-average growth in revenues and/or earnings, possess relatively low levels of long-term debt, have a high percentage of their shares owned by company management, and possess modest price-to-sales ratios and price-to-earnings ratios that are below their long-term annual growth rate. At times, the Fund may also invest in “special situations” such as companies that possess valuable patents, companies undergoing restructuring, and companies involved in large share repurchase programs.Investors should expect the Fund to contain a mix of both value-priced and growth stocks. The PERRITT ULTRA MICROCAP FUND will, under normal circumstances, invest at least 80% of its net assets in a diversified portfolio of common stocks of United States companies that at the time of initial purchase have a market capitalization (equity market value) that is below $300 million (referred to as “microcap” companies). The Fund seeks to invest in microcap companies that have a high percentage of their shares owned by company management, possess relatively low levels of long-term debt, have a potential for above average growth in revenues and/or earnings, and possess reasonable valuations based on the ratios of price-to-sales, price-to-earnings, and price-to-book values. The microcap companies in which the Fund may invest include “early stage” companies, which are companies that are in a relatively early stage of development with market capitalizations that are below $50 million. At times, the Fund may also invest in unseasoned companies, companies that are undergoing corporate restructuring, initial public offerings, and companies believed to possess undervalued assets. The PERRITT LOW PRICED STOCK FUND will, under normal circumstances, invest at least 80% of its net assets in a diversified portfolio of low priced common stocks of United States companies that at the time of initial purchase have a market capitalization (equity market value) that is below $3 billion.Low priced stocks are those that are trading at or below $15 per share at the time of initial purchase.Subsequent to the initial purchase, the Fund may purchase such securities at a price above $15 per share.The Fund’s strategy is based on the premise that low priced stocks offer growth potential because these stocks have limited broker research coverage, the companies’ prospects are misunderstood by most investors, and some investors mistakenly believe stocks trading below $15 per share are more “speculative” than those trading at higher levels and therefore avoid low priced stocks. The Fund will invest in “growth” stocks, “value” stocks, or a combination of both.Given the market capitalization restrictions, the Fund will normally invest in securities issued by small-cap companies, including some microcap companies.However, microcap companies will only make up a small portion of the Fund’s portfolio.Microcap companies represent the smallest sector of public companies based on market capitalization. At times, the Fund’s portfolio may contain the shares of unseasoned companies, companies that are undergoing corporate restructuring, initial public offerings, and companies believed to possess undervalued assets. Table of Contents Annual Report October 31, 2014 From the Desk of Michael Corbett, President and CIO 2 Perritt MicroCap Opportunities Fund From the Portfolio Managers 5 Performance 8 Ten Largest Common Stock Holdings 10 Allocation of Portfolio Investments 11 Perritt Ultra MicroCap Fund From the Portfolio Managers 12 Performance 16 Ten Largest Common Stock Holdings 18 Allocation of Portfolio Investments 19 Perritt Low Priced Stock Fund From the Portfolio Managers 20 Performance 24 Ten Largest Common Stock Holdings 26 Allocation of Portfolio Investments 27 Perritt Funds Schedules of Investments 28 Statements of Assets and Liabilities 39 Statements of Operations 40 Statements of Changes in Net Assets 41 Financial Highlights 42 Notes to Financial Statements 45 Report of the Independent Registered Public Accounting Firm 54 Expense Example 56 Directors and Officers 58 Information 61 1 Perritt Funds, Inc. From the Desk of Michael Corbett, President and CIO Michael Corbett, President and CIO It’s hard to believe I have spent nearly three decades in the financial services industry.During that time, I have experienced a wide range of economic environments and financial markets.There have been three recessions in the past three decades, and they have occurred, on average, about every eight years and there have been 47 recessions since 1790, which equates to one every 4.8 years.Given that the last recession ended more than five years ago, one might think that averages indicate that another recession could come soon.However, this past recession was very different than the average recession.First, the 2008-2009 recession was deeper and lasted longer than average.The average recession lasts about 12 months, while the 2008-2009 recession lasted 18 months.The economic recovery following this recent recession has also been very modest versus the average recovery.I think the most interesting point is that while the recession ended five years ago, the average person stills believes that we are in a recession.A recent poll conducted by The Washington Post found that more than 70 percent of people surveyed believe we are still in an economic recession. As you might have guessed, recessions and bear markets occur around the same time.I have experienced some interesting bear markets in my career.As you may know, bear markets are defined as a 20 percent decline in an index or a group of stocks.During the past three decades, I have witnessed six different bear markets. The last recession ended in June 2009 just four months after the bear market which ended February 2009.Since World War II, the broader markets, as measured by the Dow Jones Industrial Average and the S&P 500 Index, have experienced thirteen bear markets. While volatility has increased during the past year, the overall indexes have not experienced a bear market.However, a closer look shows that while the indexes have not shown a bear market, the average stock held in the indexes has, in fact, experienced a bear market.We would define this situation as a “stealth bear market”.A “stealth bear market” is a market where the average stock is down more than 20 percent, but the index is not down 20 percent.Today, the S&P 500 Index has been hitting record highs on nearly a daily basis, but 6 percent of the stocks in the Index are down more than 20 percent.While those results don’t show a stealth bear market, a look at smaller company performance tells a different story.The Russell 2000 Index hit a record of 1,208 on March 4, 2014, and closed 13.2 percent lower on October 13, 2014.While that performance does not meet the bear market definition, more than 40 percent of the stocks in the index were down more than 20 percent from their highs.In other words, nearly half of the stocks in the index were well into bear market territory.Finally, the Russell Microcap Index declined 16.7 percent.The Russell Microcap Index, which includes over 1,600 holdings, had more than 66 percent of its stocks drop into bear market territory.The Russell Microcap Index is most certainly in a stealth bear market!This recent performance reminds me of the late 1990’s.In that period, the indexes performed well and hit new highs regularly, but underneath the overall markets there was a stealth bear market. 2 Perritt Funds, Inc. There is a saying in the financial markets:history does not repeat, it rhymes.If the current period does rhyme with the 1990’s, we think the next few years could be positive for smaller company stocks. When I review volatile stock performance, such as what is occurring in the markets today, I am often reminded of what the famous investor Sir John Templeton said, “Bull markets are born on pessimism, grow on skepticism, mature on optimism and die on euphoria.”Given the level of negative sentiment toward the economy and the weakness in smaller company stocks, we believe that the equity markets are not at the end of the bull market.This negative sentiment is one of the reasons we were confident in launching our third mutual fund earlier this year.We now offer investors three different investment options that cover the majority of the smaller company universe.Our Perritt Ultra MicroCap Fund invests in the smallest of companies, with a median market capitalization of $77 million as of 10/30/14.Our mandate with the Ultra MicroCap Fund is to invest in companies with market capitalizations below $300 million, but maintain a median market capitalization below $100 million.Our Perritt MicroCap Opportunities Fund is our legacy portfolio that invests in the next level of smaller companies.Investors should expect the MicroCap Opportunities Fund to have a median market capitalization between $200 and $500 million.Our newest Fund, The Perritt Low Priced Stock Fund, invests in companies with market capitalizations between $500 million to $3 billion and with stock prices below $15 at the time of initial purchase.We would expect the Low Priced Stock Fund’s median market cap to be $1 billion or less.As a shareholder in each of our mutual funds and with the majority of my personal liquid net worth committed to these portfolios, I have a great deal of confidence in these Funds’ future prosperity.Thank you for your investment.Please visit our website www.perrittcap.com for articles and further commentary about the smaller company universe. Michael J Corbett President and Chief Investment Officer Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Dow Jones Industrial Average (DJIA) is defined as a price-weight average of 30 significant stocks traded on the New York Stock Exchange and the Nasdaq. S&P 500 Index is an index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. 3 Perritt Funds, Inc. Russell Microcap Index is a capitalization weighted index of 2,000 small cap and micro cap stocks that captures the smallest 1,000 companies in the Russell 2000, plus 1,000 smaller U.S.-based listed stocks. Russell 2000 Index is an index measuring the performance approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The Russell 2000 serves as a benchmark for small-cap stocks in the United States. Market Capitalization is defined as the total dollar market value of all of a company’s outstanding shares. Market capitalization is calculated by multiplying a company’s shares outstanding by the current market price of one share. Price-to-Earnings ratio: Current share price divided by trailing twelve-month earnings. Price-to-book ratio: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. Price-to-sales ratio: A ratio for valuing a stock relative to its own past performance, other companies or the market itself. Price to sales is calculated by dividing a stock’s current price by its revenue per share for the trailing 12 months. Diversification does not assure a profit or protect against a loss in a declining market. Must be preceded or accompanied by a prospectus. The Perritt Funds are distributed by Quasar Distributors, LLC. 4 Perritt MicroCap Opportunities Fund Portfolio Managers’ Message Michael Corbett, George Metrou, Lead Portfolio Manager Co-Portfolio Manager Since 1999 Since 2014 The Perritt MicroCap Opportunities Fund completed a productive year of building and maintaining a portfolio of high quality micro-cap companies.We are proud of our firm’s 26 year track record, and dedication to micro-cap investing.The Fund and the advisor continue to remain independent and majority employee owned. Though fiscal 2014 proved to be a significantly more volatile year than fiscal 2013, the Fund posted a positive return during the period.For the year ended October 31, 2014, the fund had a 6.17 percent gain, which was below that of the 7.34 percent gain for the Russell Microcap Index, and the 8.06 percent gain for the Russell 2000 Index. The Fund’s longer term results can be viewed on page 9.Anticipating a heightened level of volatility, the Fund carried a slightly larger than normal cash balance throughout most of the year.This cash balance partially explains our performance differential, but also afforded us opportunities to take advantage of market volatility.These opportunities continue to present themselves, and we look forward to improving our relative results. During the past year, we liquidated twenty-four companies from the portfolio.Five companies were sold after receiving buyout offers: Costa, Inc. (ATX), Medical Action Industries, Inc. (MDCI), Nicholas Financial, Inc. (NICK), Official Payments Holdings, Inc. (OPAY), and Vitran Corp. (VTRN).Though the number of companies bought out during the year was below that of prior years, the premiums paid continued to be fairly robust. One transaction in particular, the buyout of Medical Action Industries, afforded shareholders a 93% premium.We believe this demonstrates the value of synergistic transactions, and speaks to the embedded value in many micro-cap companies.M&A activity in the micro-cap space continues, and we believe it will have a positive impact on our performance in the future. Three companies were removed from the portfolio due to a combination of their market capitalization becoming too large, and our valuation hitting our targets: Hornbeck Offshore Services, Inc. (HOS), Rush Enterprises, Inc. (RUSH.B), and Virtusa Corp. (VRTU).Each of these companies reached market capitalizations in excess of a billion dollars.Four companies were profitably sold after reaching our targets for valuation: Anika Therapeutics, Inc. (ANIK), Douglas Dynamics, Inc. (PLOW), Ultra Clean Holdings, Inc. (UCTT), and Insteel Industries, Inc. (IIIN).The remaining twelve issues removed from the portfolio were positions we exited after materially downgrading our outlook for the company and their shares. As of October 31, 2014 the Fund’s portfolio contained shares of common stock of 125 companies, twenty-nine of which were added during the past year. The Fund’s ten largest holdings, and their descriptions, can be found beginning on page 10 of this report. Based on our earnings estimates, the Fund’s portfolio is trading at nearly 15 times 5 Perritt MicroCap Opportunities Fund our 2015 earnings estimates.The portfolio has a median valuation of 1.0 times revenue, and a median price-to-book value of 1.6 times.Despite continued positive price performance over the past year for the portfolio, valuations have remained consistent, or have even improved, from the prior year as the underlying fundamentals of the companies we own have improved. The median market capitalization of the portfolio is currently $281 million. Given the continued positive returns in 2014, and heightened volatility this past year, it is not surprising the Fund’s turnover ratio was again at the higher end of its historical range.In fiscal 2014, the Fund’s turnover ratio was 29.12%.We attribute this to our continued efforts to rotate the portfolio to securities which have significantly better prospects for forward returns.As indicated earlier, we sold numerous issues once they reached our price targets, or the forward returns were expected to be below that of new investment.The proceeds from these sales were reinvested in securities with more attractive estimated forward returns. Much of the rotation within the portfolio was within the industrial sector.For example, we sold Insteel Industries, Inc. (IIIN) after the company achieved our price target, and initiated a position in Schnitzer Steel Industries, Inc. (SCHN).A number of technology-related companies, such as Virtusa Corp. (VRTU), SeaChange International, Inc. (SEAC), and Ultra Clean Holdings, Inc. (UCTT),were replaced with more promising investments found in Sizmek, Inc. (SZMK), DSP Group, Inc. (DSPG), and Dice Holdings, Inc. (DHX).Our Consumer Discretionary holdings saw rotation out of Body Central Corp. (BODY) and VOXX International Corp. (VOXX), with new investments made in Libbey, Inc. (LBY) and Liberty Tax, Inc. (TAX). More notably, the Fund had a material increase in the number of holdings within the financial sector.The Fund has historically been underweighted this sector. However, due to a number of attractive factors, the Fund initiated positions in four community banks, three REITs, one investment bank, and one asset manager.These purchases doubled our position within Financials, from just under 8% at the end of fiscal year 2013, to just under 16% at the end of fiscal year 2014.The increased allocation to Financials came at the expense of capital allocated to Energy, Healthcare, and Industrials, as well as a reduction in our cash position. On November 18th the Fund paid a capital gain distribution of $2.41959 per share.This is the second distribution made by the Fund in the previous seven years.We feel this reflects our commitment to managing the portfolio in the most tax efficient manner as possible. The capital gain distribution is not reflected in the financials of this annual report because it was completed in fiscal 2015, but distributed in calendar year 2014.Please review your statement for the full details of the capital gain distribution. I would like to take this opportunity to thank the management team at Perritt Capital Management, my fellow team members, our Board of Directors, and most importantly, my fellow shareholders, for the support and confidence they have shown in my appointment to Co-Portfolio Manager of the Perritt MicroCap Opportunities Fund.I approach the position with a great deal of enthusiasm, but also with a great deal of humility regarding the task of being a prudent steward of your capital. If you have any questions or comments about this report or your investment in the 6 Perritt MicroCap Opportunities Fund Perritt MicroCap Opportunities Fund, please call us toll-free at (800)331-8936 or visit our web site at www.perrittcap.com. Please refer to the prospectus for information about the Fund’s investment objectives and strategies. Michael Corbett George Metrou President and Co-Portfolio Manager Portfolio Manager Russell 2000 Index An index measuring the performance of approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The Russell 2000 serves as a benchmark for small-cap stocks in the United States. Russell Microcap Index A capitalization weighted index of 2,000 small-cap and micro-cap stocks that captures the smallest 1,000 companies in the Russell 2000, plus 1,000 smaller U.S.-based listed stocks.The broad index is designed to present an unbiased collection of the smallest tradable securities that still meet exchange listing requirements, so over-the-counter (OTC) stocks and pink sheet securities are excluded. The Russell Microcap Index is recalculated annually to prevent growing stocks from distorting index performance, and to include new entrants. One cannot invest directly in an index Book Value The value at which an asset is carried on a balance sheet. To calculate, take the cost of an asset minus the accumulated depreciation. Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than larger companies. The Funds invest in micro-cap companies which tend to perform poorly during times of economic stress. The information provided herein represents the opinion of Perritt Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. 7 Perritt MicroCap Opportunities Fund Performance* (Unaudited) October 31, 2014 Perritt MicroCap Opportunities Fund versus Russell 2000® Index and Russell MicroCap® Index There are several ways to evaluate a fund’s historical performance.You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment.Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative total returns reflect the Fund’s actual performance over a set period.For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050.You can compare the Fund’s returns to the Russell 2000® Index, which reflects a popular measure of the stock performance of small companies, and the Russell MicroCap® Index, which measures the performance of the microcap segment of the U.S. equity market. Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. * The graph illustrates the performance of a hypothetical $10,000 investment made in the Fund 10 years ago.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees or the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares.The graph does not imply any future performance. 8 Perritt MicroCap Opportunities Fund Performance (Unaudited) (Continued) October 31, 2014 Cumulative Total Returns* Periods ended October 31, 2014 (Unaudited) Past Past Past Past Past Past 1 Year 3 Years 5 Years 10 Years 15 Years 25 Years Perritt MicroCap Opportunities Fund 6.17% 70.95% 101.80% 127.56% 556.84% 1,042.85% Russell 2000® Index 8.06% 65.07% 122.95% 129.62% 233.38% 904.24% (reflects no deduction for fees and expenses) Russell MicroCap® Index 7.34% 73.46% 121.50% 94.51% N/A N/A (reflects no deduction for fees and expenses) Average Annual Total Returns* Periods ended October 31, 2014 (Unaudited) Past Past Past Past Past Past 1 Year 3 Years 5 Years 10 Years 15 Years 25 Years Perritt MicroCap Opportunities Fund 6.17% 19.57% 15.08% 8.57% 13.37% 10.23% Russell 2000® Index 8.06% 18.18% 17.39% 8.67% 8.36% 9.67% (reflects no deduction for fees and expenses) Russell MicroCap® Index 7.34% 20.15% 17.24% 6.88% N/A N/A (reflects no deduction for fees and expenses) The Perritt MicroCap Opportunities Fund’s annualized expense ratio for the year ended October 31, 2013, as stated in the statutory prospectus, was 1.24%.The Fund imposes a 2% redemption fee on shares held for 90 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available by calling 800-331-8936. * The tables do not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. 9 Perritt MicroCap Opportunities Fund Ten Largest Common Stock Holdings (Unaudited) John B. Sanfilippo & Son, Inc. (JBSS) engages in the processing and marketing of tree nuts and peanuts in the United States. It offers raw and processed nuts, including peanuts, almonds, Brazil nuts, pecans, pistachios, filberts, cashews, English walnuts, black walnuts, pine nuts, and macadamia nuts. The company provides its products under various private labels, as well as under the Fisher, Orchard Valley Harvest, and Sunshine Country brand names. VASCO Data Security International, Inc. (VDSI) provides security software and services by designing, developing and marketing security systems to users of digital assets worldwide. VDSI retails its security systems through its direct sales force, distributors, resellers and systems integrators. VDSI’s strategy is to expand its markets and to offer additional products and services to the financial services sector. GP Strategies Corp. (GPX) is a global performance improvement solutions and e-learning provider for companies in the field of electronics and semiconductor, healthcare, software, finance and accounting as well as government agencies.The company also provides consulting, engineering and technical services to companies in the automotive, steel, oil and gas, power, chemical and beverage industries. Atlas Financial Holdings, Inc. (AFH) engages in the underwriting of commercial automobile insurance policies, focusing on the ‘light’ commercial automobile sector. Business sectors include taxi cabs, non-emergency para-transit, and limousine, livery and business auto. Motorcar Parts of America, Inc. (MPAA) manufactures and distributes aftermarket automobile parts. It offers alternators, starters and wheel hub assembly products for import and domestic cars, light trucks, heavy duty, agriculture and industrial applications.The company sells its products to auto parts retail and traditional warehouse chains and to major automobile manufacturing for both their aftermarket programs and their warranty replacement programs. United Insurance Holdings Corp. (UIHC) operates as a property and casualty insurance holding company. The company provides sourcing and writing services in Florida, Massachusetts, New Jersey, North Carolina, Rhode Island, South Carolina, and Texas. UIHC markets and distributes its policies to consumers through approximately 2,000 agents. The company’s target market consists of cases where the threat of natural disasters has caused large national insurance carriers to reduce their concentration of policies. Hudson Technologies Inc. (HDSN) provides innovative services to the recurring problems within the refrigeration industry. Its products and services include refrigerant sales, refrigerant management services, reclamation of refrigerants and system decontamination to remove moisture, oils and other pollutants. Hill International, Inc. (HIL) provides management and consulting services to transportation, environmental, energy and industrial markets. Clients include the United States and other national governments, foreign governments, and the private sector. Hill specifically focuses on two segments, Project Management and Construction Claims. The Project Management services provide a variety of construction management services and the Construction Claims advises clients to assist them in preventing or resolving claims and disputes. PHI, Inc. (PHII.K) provides helicopter transportation services for companies, 10 Perritt MicroCap Opportunities Fund Ten Largest Common Stock Holdings (Unaudited) (Continued) hospitals, government agencies and other affiliated facilities within the oil and gas exploration, development, and production industry. PHIIK primarily operates in North America, West Africa and the Middle East. The company operates in three business segments: Oil and Gas, Air Medical, and Technical Services. Penford Corp. (PENX) develops, manufactures and markets specialty natural based ingredient systems for food and industrial applications. The company has two main segments, Industrial Ingredients that supplies chemically modified specialty starches to the paper and packaging industries and Food Ingredients that supplies specialty starches and dextrin to the food service industries. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Investments (Unaudited) October 31, 2014 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC.Percentages are based on total investments, at value. Note: For presentation purposes, the Fund has grouped some of the industry categories.For purposes of categorizing securities for compliance with section 8(b)(1) of the Investment Company Act of 1940, the Fund uses more specific industry classifications. 11 Perritt Ultra MicroCap Fund Portfolio Managers’ Message Michael Corbett, Matthew Brackmann, Lead Portfolio Manager Co-Portfolio Manager Since 2004 Since 2014 The Perritt Ultra MicroCap Fund posted a return of 5.96 percent for the fiscal year ending October 31, 2014.This compares to the 8.06 percent return for the Russell 2000 Index and 7.34 percent return for the Russell Microcap Index.We are proud to announce that in August, the Fund celebrated its ten-year anniversary.The complete performance for the Fund and its benchmarks can be found on page 17. As we mentioned in our semiannual report from April 2014, the portfolio had seen strong performance from its investments in the financial, technology and consumer staples sectors.This held true throughout the fiscal year.An example in the financials sector is United Insurance Holdings Corp. (UIHC), which was up 122 percent.In the technology sector, Quadrant 4 Systems Corp. (QFOR) was up 43 percent and Wide Point Corp. (WYY) nearly doubled.Despite these strong investments, the underperformance of the fund relative to the Russell Microcap Index came mainly from the Fund’s investments in the healthcare sector, which is detailed below. Our internal attribution analysis shows that the Fund performed poorly within the healthcare sector relative to that of the healthcare names within the Russell Microcap Index.This underperformance with healthcare was due to two issues.The first issue was what we believe is simply a consolidation phase experienced by stocks that have performed remarkably well during the past few years.For example, we purchased Addus Homecare Corp. (ADUS) and Trinity Biotech Plc (TRIB) several years ago, and each company’s stock appreciated between 400-500 percent.However, both stocks declined in the past year by more than 20 percent. We continue to see these companies as potentially strong performers in the long run. The second issue related to relative underperformance was the strong performance of biotechnology investments in the index. The Fund’s minimal investments (less than one percent) in the biotechnology sector compares to a more than 10 percent investment by the Russell Microcap Index.Many of the biotechnology names contributed significantly to the Index’s return, despite not generating any revenue and losing cash in their operations.These types of companies can generate a lot of excitement in the short term but do not fit the investment criteria of the Ultra MicroCap Fund. As of October 31, 2014, the Fund’s portfolio contained the common stock of 101 companies, down from 148 companies in April.During the period, the number of holdings were reduced to focus the portfolio into our highest-conviction investments. The Fund’s largest holdings and detailed description can be found beginning on page 18. Based on our earnings estimates, the Fund’s portfolio is trading at less than 15 times 2015 earnings. The median stock in the portfolio is priced at 1.1 times revenue and the median stock in the portfolio is priced at 1.6 times book value.Most distinctly, the median market capitalization is approximately $77 million.According to Morningstar, the Perritt Ultra MicroCap 12 Perritt Ultra MicroCap Fund Fund has the lowest average market capitalization of 8,335 domestic stock mutual funds as of October 30, 2014. As we have mentioned in this report, over the years the Ultra MicroCap Fund tends to have investments that fly under the radar screen of most investors. The micro-cap universe, particularly stocks under $100 million market capitalization, are often ignored by investors for extended periods of time. Therefore, the potential rewards can take longer to achieve but can be swift. While we, as both managers and shareholders, note the Fund’s recent underperformance, we remain focused on the long term potential of our investments. We would like to remind investors that the rewards of micro-cap investing typically are never consistent in the short run, but can have the potential to be rewarding over a full market cycle. On November 18th, 2014 the Perritt Ultra MicroCap Fund paid a capital gains distribution. The total capital gain distribution was $2.28554 per share. The capital gain distribution is not reflected in the financials of this annual report because it was completed in fiscal 2015, but distributed in calendar year 2014. Please review your statements for the full details of the capital gain distribution. We want to thank our fellow shareholders for their continued support and confidence in the Perritt Capital Management team. We also would like to welcome the new investors to the Ultra MicroCap Fund. The Perritt Ultra MicroCap Fund is included on Charles Schwab’s Select List of recommended mutual funds.Each member of our investment committee as well as many other employees has made investments in this Fund since its inception.If you have any questions or comments about this report or your investment in the Perritt Ultra MicroCap Fund, please call us toll- free at (800)331-8936 or visit our web site at www.perrittcap.com. Please refer to the prospectus for information about the Fund’s investment objectives and strategies. Michael Corbett Matt Brackmann President and Co-Portfolio Manager Portfolio Manager 13 Perritt Ultra MicroCap Fund Russell 2000 Index An index measuring the performance of approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The Russell 2000 serves as a benchmark for small-cap stocks in the United States. Russell Microcap Index A capitalization weighted index of 2,000 small-cap and micro-cap stocks that captures the smallest 1,000 companies in the Russell 2000, plus 1,000 smaller U.S.-based listed stocks.The broad index is designed to present an unbiased collection of the smallest tradable securities that still meet exchange listing requirements, so over-the-counter (OTC) stocks and pink sheet securities are excluded. The Russell Microcap Index is recalculated annually to prevent growing stocks from distorting index performance, and to include new entrants.One cannot invest directly in an index Book Value The value at which an asset is carried on a balance sheet. To calculate, take the cost of an asset minus the accumulated depreciation. Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than larger companies. The Funds invest in micro-cap companies which tend to perform poorly during times of economic stress. The information provided herein represents the opinion of Perritt Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice.Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Schwab Select List Criteria: Actively Managed OneSource Funds, including Schwab Affiliate Funds, are evaluated by Charles Schwab Investment Advisory, Inc. (CSIA) based on a quantitative analysis of risk, performance, expenses, active share (when meaningful), assets under management and asset flows.CSIA also may apply additional qualitative factors to its analysis to enhance its overall evaluation of a fund, including, for example, changes in a fund’s investment strategy or management structure, portfolio manager tenure, whether a fund’s investment style and portfolio holdings are representative of its investment category, portfolio composition and turnover rates, consistency of a fund’s performance and CSIA’s evaluation of the fund over time, and other risk and diversification considerations.Additionally, funds selected must be: No-load and open to new investors at Schwab in all 50 states.Have a minimum three-year performance track record (except funds that are listed below the “Leading Schwab Affiliate Funds” sections of the lists, which are eligible if they have a minimum 12 months performance track record under their current management and/or current investment objectives and strategy). Have at least $40 million in assets (except for small-cap value, high yield, multisector bond, world bond, emerging market equity and bond, diversified Pacific Asia, Pacific Asia ex-Japan, Europe, Japan, Latin America, convertibles, retirement income, target date and specialty funds, which require at least $20 million in assets). To meet this requirement, assets in multiple share classes of the same fund may be aggregated. There are approximately 2,100 funds that participate in the Schwab Mutual Fund One Source service and are eligible for the OneSource Select List. 14 (This Page Intentionally Left Blank.) 15 Perritt Ultra MicroCap Fund Performance* (Unaudited) October 31, 2014 Perritt Ultra MicroCap Fund versus Russell 2000® Index and Russell MicroCap® Index There are several ways to evaluate a fund’s historical performance.You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment.Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative total returns reflect the Fund’s actual performance over a set period.For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050.You can compare the Fund’s returns to the Russell 2000® Index, which reflects a popular measure of the stock performance of small companies, and the Russell MicroCap® Index, which measures the performance of the microcap segment of the U.S. equity market. Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. * The graph illustrates the performance of a hypothetical $10,000 investment made in the Fund 10 years ago.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees or the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares.The graph does not imply any future performance. 16 Perritt Ultra MicroCap Fund Performance* (Unaudited) (Continued) October 31, 2014 Cumulative Total Returns** Periods ended October 31, 2014 (Unaudited) Past Past Past Past Since 1 Year 3 Years 5 Years 10 Years Inception* Perritt Ultra MicroCap Fund 5.96% 57.63% 111.28% 103.62% 107.29% Russell 2000® Index 8.06% 65.07% 122.95% 129.62% 146.65% (reflects no deduction for fees and expenses) Russell MicroCap® Index 7.34% 73.46% 121.50% 94.51% 106.60% (reflects no deduction for fees and expenses) Average Annual Total Returns** Periods ended October 31, 2014 (Unaudited) Past Past Past Past Since 1 Year 3 Years 5 Years 10 Years Inception* Perritt Ultra MicroCap Fund 5.96% 16.38% 16.14% 7.37% 7.43% Russell 2000® Index 8.06% 18.18% 17.39% 8.67% 9.28% (reflects no deduction for fees and expenses) Russell MicroCap® Index 7.34% 20.15% 17.24% 6.88% 7.40% (reflects no deduction for fees and expenses) The Perritt Ultra MicroCap Fund’s annualized expense ratio for the year ended October 31, 2013, as stated in the statutory prospectus, was 1.76%.The Fund imposes a 2% redemption fee on shares held for 90 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available by calling 800-331-8936. * The since inception date is August 30, 2004. ** The tables do not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. 17 Perritt Ultra MicroCap Fund Ten Largest Common Stock Holdings (Unaudited) Cherokee Inc. (CHKE) is a global marketer and licensor of apparel, footwear, home and accessories brands. The company owns several Trademarks including Cherokee, Liz Lange, Completely Me by Liz Lange, Hawk, Tony Hawk, Sideout Sport and Carole Little and others. John B. Sanfilippo & Son, Inc. (JBSS) engages in the processing and marketing of tree nuts and peanuts in the United States. It offers raw and processed nuts, including peanuts, almonds, Brazil nuts, pecans, pistachios, filberts, cashews, English walnuts, black walnuts, pine nuts, and macadamia nuts. The company provides its products under various private labels, as well as under the Fisher, Orchard Valley Harvest, and Sunshine Country brand names. Kingstone Companies Inc. (KINS) a property and casualty insurance company that provides its products and services through its own subsidiary, Kingstone Insurance Company to small businesses and individuals mainly in New York State. Quadrant 4 System Corporation (QFOR) provides consulting, technology services and outsourcing services through its direct sales approach. The company provides health care exchange platforms, innovative software products and propriety SMAC (social media, mobility, analytics and cloud computing) solutions to enterprise clients in the Retail and Manufacturing, Media and Publishing, Financial Services and Health Care sectors. Century Casinos, Inc. (CNTY) an international casino entertainment company that owns and operates Century Casino & Hotels in Cripple Creek and Central City, Colorado, and in Edmonton, Alberta, Canada and the Century Casino in Calgary, Alberta, Canada. The Company also operates casinos aboard 14 luxury cruise vessels.Through its Austrian subsidiary, Century Casinos Europe GmbH, the Company holds a 66.6% ownership interest in Casinos Poland Ltd., the owner and operator of nine casinos in Poland. The Company is currently developing a project in the north metropolitan area of Calgary, Alberta, Canada that will include a horse race track and other gaming, restaurant and entertainment facilities. Mobivity Holdings Corp (MFON) a technology company that provides mobile marketing solutions to resellers, brands and enterprises who want to conduct localized mobile campaigns. Mobivity generates revenue by charging a per-message transactional fee or a fixed or variable licensing fee. Newtek Business Services (NEWT) provides financial and business services for small and medium size businesses. Newtek through its subsidiaries acts as a one-stop-shop, offers electronic payment processing, check approval, web hosting, data storage, back up services, cloud computing, and other similar services to more than 100,000 business accounts nationally and globally. Hennessy Advisors, Inc. (HNNA) a publicly traded investment manager offering a broad range of domestic equity, specialty, balanced and fixed income mutual funds. Hennessy currently serves as the investment advisor to 16 open-ended mutual funds and primarily provides its services to investment companies. BSquare Corporation (BSQR) provides software solutions and related engineering services to companies that develop smart, connected systems. Their customers include original equipment manufacturers, original design manufacturers and corporate enterprises, as well as silicon vendors and peripheral vendors. 18 Perritt Ultra MicroCap Fund Ten Largest Common Stock Holdings (Unaudited) (Continued) Hudson Technologies Inc. (HDSN) provides innovative services to the recurring problems within the refrigeration industry. Its products and services include refrigerant sales, refrigerant management services, reclamation of refrigerants and system decontamination to remove moisture, oils and other pollutants. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Investments (Unaudited) October 31, 2014 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC.Percentages are based on total investments, at value. Note: For presentation purposes, the Fund has grouped some of the industry categories. For purposes of categorizing securities for compliance with section 8(b)(1) of the Investment Company Act of 1940, the Fund uses more specific industry classifications. 19 Perritt Low Priced Stock Fund Portfolio Managers’ Message Michael Corbett, Brian Gillespie, Lead Portfolio Manager Co-Portfolio Manager Since 2014 Since 2014 We are excited to announce that earlier this year we launched our third mutual fund, the Perritt Low Priced Stock Fund.We launched the Fund to take our proven investment process (used since 1987) in micro-cap stocks and add small-cap stock opportunities to our fund family. As a reminder, our new fund generally seeks to invest in companies trading at $15 or below with a market cap below $3 Billion at the time of initial investment.The Fund uses the same investment and stock selection process and research that has been part of our firm’s twenty-five years of experience investing in smaller companies. Before we dive into the commentary, we would like to take this time to simply say “Thank You” for investing in our new fund and entrusting us to help you reach your investment goals.We are focused on the long term prospects of the stocks in our portfolio.As such, it is difficult to judge the performance of the fund over a very short time frame.While this fund is relatively new, we are confident the portfolio is well positioned today with our largest fund holdings in what we believe are high quality, attractively priced stocks.Our performance results, as well as the results for the Russell 2000 index can be viewed on page 25. As of October 31, 2014, the Fund’s portfolio contained the common stocks of 68 companies.The Fund’s 10 largest holdings and detailed descriptions can be found beginning on page 26.Based on our earnings estimates, the Fund’s portfolio is trading at just above 15 times next year’s earnings.The median price/revenues for the portfolio is 1.1 times and the median market capitalization is approximately $460 million. Because we invest from the “bottom-up,” meaning we build the portfolio on a stock-by-stock basis, sector weightings are a function of where we see the best valuations and growth prospects.Our largest sector weights are Information Technology and Industrials.Both of these sector weights are higher than the weightings in our benchmark, The Russell 2000 Index.Within the Technology sector, we found attractive opportunities in the semiconductor and semiconductor equipment space.In the industrials sector, machinery was an overweight for us as we anticipated an increase in industrial production within the United States as well as abroad.We are pleased with the results of the companies in each of these areas. Where we differ the most from our benchmark is in the energy, financials and healthcare sectors.We had an overweight in energy based on the assumption that the economies outside of the United States would begin to see improvement.Unfortunately, the improvement in these economies has been slower than we anticipated.As a result, there has been a lack of strong demand for oil & gas, resulting in a decline in the price of West Texas Intermediate (WTI) crude from over $100 this past summer to the current level below $70.The decline certainly had an impact on the companies within our portfolio.Within financials we have an underweight in banks and real estate 20 Perritt Low Priced Stock Fund investment trusts (REITs) relative to the index.The main reason for our underweight in these two areas is due to our concern about some of the valuations.Biotechnology companies in the healthcare sector have had a strong performance year-to-date.Biotechnology is an area we generally avoid because of typically high valuations and the uncertainties surrounding FDA approval.We do not expect to change our philosophy and make biotechnology an emphasis of the fund. Turning to a few individual names, one of our best performing holdings was 1-800-Flowers.com, Inc. (FLWS).This company is a florist and gift shop operator.They have well-known brands such as Fannie May, The Popcorn Factory and recently acquired Harry & David Holdings, Inc.The recent acquisition should help push total revenues in fiscal 2015 to over $1 Billion.The company generates strong cash flow from operations and maintains a strong balance sheet.Both of these metrics are important to us as we look for new ideas to add to our portfolio.Another solid performer for us has been JetBlue Airways Corporation (JBLU).As we mentioned before, the price of oil has slumped some 30% from its peak this past summer.Like other airlines, JetBlue benefits from lower oil prices due to one of its main input costs of jet fuel.JetBlue is another company that generates strong cash flows from operations.We believe both of these companies still have upside potential from current levels. We are confident in our current holdings and the opportunities our new fund presents.We believe valuations are still attractive and present upside potential.Perritt Capital Management and its employees provided more than $1 million of initial capital to launch the Perritt Low Priced Stock Fund.As part of our dedication, we have capped the Fund’s expense ratio at 1.50 percent for at least the first year, with a gross expense ratio of 2.50 percent, which means that Perritt Capital Management will be paying a great deal of the Perritt Low Priced Stock Fund’s expenses in order to ensure a cost-efficient experience for shareholders.If you have any questions or comments about this report or your investment in the Perritt Low Priced Stock Fund, please call us toll-free at (800)331-8936 or visit our website at www.perrittcap.com.Please refer to the prospectus for information about the Fund’s investment objectives and strategies. Michael Corbett Brian Gillespie President and Co-Portfolio Manager Portfolio Manager 21 Perritt Low Priced Stock Fund The fund is the successor to a separately managed account. The investment policies, objectives, guidelines and restrictions of the fund are in all material respects equivalent to those of the predecessor, and the predecessor’s portfolio managers are the current portfolio managers of the fund. However, the predecessor was not a registered investment company. Had the predecessor been registered under the Investment Company Act and been subject to the provisions of the Investment Company Act and the Internal Revenue Code to which the fund is subject, its investment performance may have been adversely affected. Cash Flow A revenue or expense stream that changes a cash account over a given period. Cash inflows usually arise from one of three activities – financing, operations or investing – although this also occurs as a result of donations or gifts in the case of personal finance. Cash outflows result from expenses or investments. This holds true for both business and personal finance. Price/Revenues A valuation ratio that compares a company’ stock price to its revenues. The price-to-sales ratio is an indicator of the value placed on each dollar of a company’s sales or revenues. It can be calculates either by dividing the company’s market capitalization by its total sales over a 12-month period, or on a per-share basis by dividing the stock price by sales per share for a 12-month period. Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. The Funds invest in micro-cap companies which tent to perform poorly during times of economic stress. The Fund may invest in early stage companies which tend to be more volatile and somewhat more speculative than investments in more established companies. Low Priced stocks are generally more volatile than higher priced securities. The investment adviser has contractually agreed to waive fees and/or reimburse operating expenses (other than interest, brokerage commissions, dividend expense on short sales, taxes, extraordinary expenses and acquired fund fees and expenses) so that total annual operating expenses are not expected to exceed 1.50% through February 28, 2015. The information provided herein represents the opinion of Perritt Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. 22 (This Page Intentionally Left Blank.) 23 Perritt Low Priced Stock Fund Performance* (Unaudited) October 31, 2014 Perritt Low Priced Stock Fund** versus Russell 2000® Index and Russell MicroCap® Index There are several ways to evaluate a fund’s historical performance.You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment.Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative total returns reflect the Fund’s actual performance over a set period.For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050.You can compare the Fund’s returns to the Russell 2000® Index, which reflects a popular measure of the stock performance of small companies, and the Russell MicroCap® Index, which measures the performance of the microcap segment of the U.S. equity market. Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. * The graph illustrates the performance of a hypothetical $10,000 investment made in the Fund at inception (June 30, 2012) of the Fund’s predecessor account through October 31, 2014.Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees or the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares.The graph does not imply any future performance. ** June 30, 2012 is the inception date of the Fund’s predecessor account.The Fund commenced operations on February 28, 2014.The investment policies, objectives, guidelines and restrictions of the Fund are in all material respects equivalent to those of the predecessor account. 24 Perritt Low Priced Stock Fund Performance* (Unaudited) (Continued) October 31, 2014 Cumulative Total Returns** Periods ended October 31, 2014 (Unaudited) Past Past Since 1 Year* 2 Years* Inception* Perritt Low Priced Stock Fund 5.24% 48.17% 50.87% Russell 2000® Index 8.06% 47.27% 51.65% (reflects no deduction for fees and expenses) Russell MicroCap® Index 7.34% 48.90% 52.82% (reflects no deduction for fees and expenses) Average Annual Total Returns** Periods ended October 31, 2014 (Unaudited) Past Past Since 1 Year* 2 Years* Inception* Perritt Low Priced Stock Fund 5.24% 21.72% 19.24% Russell 2000® Index 8.06% 21.36% 19.50% (reflects no deduction for fees and expenses) Russell MicroCap® Index 7.34% 22.02% 19.90% (reflects no deduction for fees and expenses) The Perritt Low Priced Stock Fund’s annualized net expense ratio, as stated in the statutory prospectus, dated February 28, 2014, was 1.50%.The Fund imposes a 2% redemption fee on shares held for 90 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available by calling 800-331-8936. * The Fund is the successor to a separately managed account.Immediately prior to the Fund commencing operations on February 28, 2014, the predecessor account transferred its assets to the Fund in exchange for the Fund’s shares.The investment policies, objectives, guidelines and restrictions of the Fund are in all material respects equivalent to those of the predecessor.In addition, the predecessor’s portfolio managers are the current portfolio managers of the Fund.As a mutual fund registered under the Investment Company Act of 1940, the Fund is subject to certain restrictions under the 1940 Act and the Internal Revenue Code to which the predecessor was not subject.Had the predecessor been registered under the 1940 Act and been subject to the provisions of the 1940 Act and the Code, its investment performance may have been adversely affected.The performance was achieved by the predecessor when Fund assets were relatively small; the same strategies may not be available, and similar performance may not be achieved, when the Fund’s assets are larger.The performance shown includes an annual management fee of 1.00% and does not include any expenses paid by the predecessor’s investment adviser. The since inception date is June 30, 2012, the date of inception of the Fund’s predecessor account.The past performance of the Fund and its predecessor account (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. ** The tables do not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. 25 Perritt Low Priced Stock Fund Ten Largest Common Stock Holdings (Unaudited) Select Medical Holdings Corp. (SEM) operates in two segments, Specialty Hospitals and Outpatient Rehabilitation. The specialty segment focuses on long term inpatients and intensive care patients. SEM focuses on the need to improve inpatient services, commercial volume and expansion through joint ventures and acquisition.The outpatient rehabilitations segment engages in physical, occupational, and speech rehabilitation services. Mitel Networks Corp. (MITL) provides business communication and collaboration software and services to small-to-medium sized enterprises nationally and internationally. Its products and services include IP telephony platforms, unified communication and collaboration solutions, subscription-based telecommunication solutions, cloud based applications, network services and connectivity. Allied Motion Technologies, Inc. (AMOT) designs, manufactures and sells electromagnetic, mechanical and electronic motion controls, gearing and optical encoders for a wide range of motion applications such as medical and healthcare, automotive, aerospace and defense, electronics, industrials and commercial. 1-800 Flowers.Com, Inc. (FLWS) is the world’s leading online florist and gift shop. The company operates in three main segments: Customer Floral, Gourmet Food and Gift Baskets, and BloomNet Wire Service. Some of its offerings include fresh-cut flowers, fruit arrangements and plants, gifts, popcorn, gourmet foods and gift baskets, cookies, chocolates, candies and wine. RF Micro Devices, Inc. (RFMD) designs, develops, manufactures, and markets radio frequency solutions for original equipment manufacturers and original design manufacturers in United States and internationally. Its products facilitate worldwide mobility and provide improved connectivity and support for mobile devices, wireless infrastructure, broadband, cable television, aerospace and defense markets. Brocade Communications Systems, Inc. (BRCD) provides a comprehensive line of high-performance networking hardware and software products and services to organizations. Its offerings improve the reliability, efficiency and adaptability of data centers and help customers to deploy next generation data center architecture, virtualization, and cloud computing. Mueller Water Products Inc. (MWA) manufactures and markets products and services used in the transmission and measurement of water in North America. They operate in two main segments; Mueller Co and Anvill. Mueller Co manufactures valves for water and gas systems while Anvill manufactures and sources fittings, couplings, hangers, valves and related products for use in nonresidential, industrial, power and oil and gas end markets. Gencor Industries Inc. (GENC) designs, manufactures and sells heavy machinery used in the production of highway construction materials, synthetic fuels and environmental control equipment. Gencor sells its products through its own sales reps and independent dealers globally. 26 Perritt Low Priced Stock Fund Ten Largest Common Stock Holdings (Unaudited) (Continued) Hawaiian Holdings Inc. (HA) engages in the transportation of passenger and cargo between Hawaiian Islands and North America, South Pacific, Australia, New Zealand and Asia. Hawaiian offers non-stop services to Hawaii from more U.S. gateway cities than any other airline, with approximately 160 daily flights. JetBlue Airways Corp. (JBLU) is the fifth largest passenger carrier in the U.S. based on revenue passenger miles with average of 800 daily flights. JetBlue provides air transportation services in U.S., Caribbean and Latin America. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Investments (Unaudited) October 31, 2014 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC.Percentages are based on total investments, at value. Note: For presentation purposes, the Fund has grouped some of the industry categories. For purposes of categorizing securities for compliance with section 8(b)(1) of the Investment Company Act of 1940, the Fund uses more specific industry classifications. 27 Perritt MicroCap Opportunities Fund Schedule of Investments October 31, 2014 Shares COMMON STOCKS – 90.05% Value Aerospace & Defense – 1.13% Air Industries Group, Inc. $ CPI Aerostructures, Inc.(a) Auto Parts & Equipment – 3.39% Miller Industries, Inc. Motorcar Parts of America, Inc. (Acquired 4/24/2012, Cost $968,750)(a)(b) Motorcar Parts of America, Inc.(a) SORL Auto Parts, Inc.(a) Stoneridge, Inc.(a) Building Materials – 1.56% Global Brass & Copper Holdings, Inc. PGT, Inc.(a) Schnitzer Steel Industries, Inc. Business Services – 7.20% Barrett Business Services, Inc. Datalink Corp.(a) EPIQ Systems, Inc. GP Strategies Corp.(a) Innodata Isogen, Inc.(a) Newtek Business Services, Inc.(a) PCM, Inc.(a) PRGX Global, Inc.(a) RCM Technologies, Inc.(a) Rentrak Corporation(a) Sizmek, Inc.(a) Chemical & Related Products – 4.10% Aceto Corporation KMG Chemicals, Inc. Northern Technologies International Corp.(a) OMNOVA Solutions, Inc.(a) Penford Corp.(a) Commercial Banks – 2.86% Bankwell Financial Group, Inc.(a) Berkshire Hills Bancorp, Inc. Peoples Bancorp, Inc. Tristate Capital Holdings, Inc.(a) Veritex Holdings, Inc.(a) Commercial Services & Supplies – 1.09% Courier Corp. Libbey, Inc.(a) Construction & Engineering – 4.88% Comfort Systems USA, Inc. Furmanite Corp.(a) Hill International, Inc.(a) Layne Christensen Company(a) MFRI, Inc.(a) Sterling Construction Company, Inc.(a) Consumer Products – Distributing – 0.53% LifeVantage Corp.(a) Consumer Products – Manufacturing – 3.23% Delta Apparel, Inc.(a) Flexsteel Industries, Inc. Orchids Paper Products Co. Universal Electronics, Inc.(a) The accompanying notes to financial statements are an integral part of this schedule. 28 Perritt MicroCap Opportunities Fund Schedule of Investments (Continued) October 31, 2014 Shares Value Consumer Services – 0.93% Dice Holdings, Inc.(a) $ Energy & Related Services – 6.44% Cal Dive International, Inc.(a) DHT Holdings, Inc. Matrix Service Co.(a) Mitcham Industries, Inc.(a) Newpark Resources, Inc.(a) PHI, Inc.(a) Renewable Energy Group, Inc.(a) SAExploration Holdings, Inc.(a) Scorpio Tankers, Inc. StealthGas, Inc.(a) TGC Industries, Inc.(a) Financial Services – 6.86% Cowen Group, Inc.(a) FBR & Co.(a) Global Cash Access Holdings, Inc.(a) Hennessy Advisors, Inc. Liberty Tax, Inc.(a) Oppenheimer Holdings, Inc. Silvercrest Asset Management Group, Inc. – Class A SWS Group, Inc.(a) Food – 5.40% Crimson Wine Group Ltd.(a) Diversified Restaurant Holdings, Inc.(a) Farmer Brothers Co.(a) John B. Sanfilippo & Son, Inc. Landec Corp.(a) Omega Protein Corp.(a) Health Care Providers & Services – 2.34% Five Star Quality Care, Inc.(a) Skilled Healthcare Group, Inc. – Class A(a) The Ensign Group, Inc. Industrial Goods – 1.35% Hudson Technologies, Inc.(a) Insurance – 3.72% Atlas Financial Holdings, Inc.(a) EMC Insurance Group, Inc. United Insurance Holdings Corp. Leisure – 2.14% Century Casinos, Inc.(a) Full House Resorts, Inc.(a)(c) Monarch Casino & Resort, Inc.(a) Medical Supplies & Services – 4.50% Addus Homecare Corp.(a) BioScrip, Inc.(a) Cryolife, Inc. Exactech, Inc.(a) Liberator Medical Holdings, Inc. Syneron Medical Ltd.(a) Oil & Gas – 4.01% Abraxas Petroleum Corp.(a) Hallador Energy Co. Synergy Resources Corp.(a) Triangle Petroleum Corp.(a) Vaalco Energy, Inc.(a) The accompanying notes to financial statements are an integral part of this schedule. 29 Perritt MicroCap Opportunities Fund Schedule of Investments (Continued) October 31, 2014 Shares Value Oil & Gas (Continued) Warren Resources, Inc.(a) $ Retail – 3.84% Big 5 Sporting Goods Corp. CafePress, Inc.(a) Christopher & Banks Corp.(a) Kirklands, Inc.(a) Systemax, Inc.(a) Weyco Group, Inc. Semiconductor Related Products – 4.88% AXT, Inc.(a) CyberOptics Corp.(a) DSP Group, Inc.(a) Integrated Silicon Solution, Inc. Photronics, Inc.(a) Rudolph Technologies, Inc.(a) Software – 3.65% American Software, Inc. – Class A iPass, Inc.(a) Qumu Corp.(a) VASCO Data Security International, Inc.(a) Specialty Manufacturing – 6.85% AEP Industries, Inc.(a) Core Molding Technologies, Inc.(a) Federal Signal Corp. KVH Industries, Inc.(a) L.B. Foster Co. LSI Industries, Inc. Manitex International, Inc.(a) Northwest Pipe Co.(a) Sparton Corp.(a) Telecommunications – 2.95% Bel Fuse, Inc. Ceragon Networks Ltd.(a) Oplink Communications, Inc. PC-Tel, Inc. Transportation – 0.22% Covenant Transportation Group, Inc. – Class A(a) TOTAL COMMON STOCKS (Cost $320,607,929) $ REAL ESTATE INVESTMENT TRUSTS – 4.14% Caretrust Real Estate Investment Trust, Inc. $ City Office Real Estate Investment Trust, Inc. Monmouth Real Estate Investment Corp. – Class A Physicians Realty Trust Whitestone Real Estate Investment Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $14,032,745) $ Contracts WARRANTS – 0.00% Value Insurance – 0.00% Imperial Holdings Warrant Expiration: 10/06/2019, Exercise Price $10.75(a)(e) $
